DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 6/13/2022.

	
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 6/13/2022, with respect to the rejection of claims 1-2 under 35 USC § 102 have been fully considered and are persuasive. Therefore, the examiner is reopening to a non-final rejection. The previous non-final is now negated. Claim 1 is now rejected under 35 USC § 103 over Wham in view of Yates. Yates determines the amount of energy delivered to the jaws of the surgical system and Wham determines the dwell time based on many different electrical characteristics, which in combination would include energy.
Applicant’s arguments, see pages 7-8, filed 6/13/2022, with respect to the rejection of claim 4 (now claim 11) under 35 USC § 102 have been fully considered and are persuasive, but only because the control circuit in Wham does not explicitly include a timer. The examiner reasserts that measuring pulse width is measuring time. Claim 11 is now rejected under 35 USC § 103 over Wham in view of Shelton IV. Shelton IV explicitly includes a timer that provides counting and timing information to the control circuit. Wham is able to perform all parts of the claim using a measurement of time, so in combination, all parts of the claim are performed using a timer.
Applicant’s arguments, see pages 8-9, filed 6/13/2022, with respect to the rejection of claim 8 (now claim 12) under 35 USC § 102 have been fully considered but they are not persuasive. The applicant disagrees with the examiner’s assertion that Wham discloses a control circuit configured to determine an amount of current delivered during a previous electrosurgical energy pulse. The examiner concedes that the paragraph used to assert this was not completely clear, and thus the rejected has been modified and now includes paragraphs [0067] and [0068] which explicitly states that the control circuit, microcontroller 70B, determines an amount of current and states that the microcontroller is capable of using data that is store in memory 72, meaning that the control circuit would be able to determine an amount of current delivered during a previous electrosurgical pulse. The applicant also asserts that the value of the output current is somehow different from the amount of current. The examiner disagrees and asserts that they are equivalent to each other. Further, the applicant argues that Wham does not explicitly disclose determining the dwell time based on the determined amount of current. The applicant states that Wham only discloses determining the impedance. However, in paragraph [0075], Wham disclosing using the sensed impedance to determine the dwell time. Since the current is used to determine the impedance, the current is also used to determine the dwell time. Therefore, applicant’s arguments are not persuasive and claim 12 is rejected under 35 USC § 102 in view of Wham.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wham et al., US 20040167508, herein referred to as “Wham”.
Regarding claim 12, Wham discloses a surgical system (Figure 2: electrosurgical system 1) comprising: a control circuit (Figure 2: power control circuit 2B); and an output circuit (Figure 2: output amplifier 2D) coupled to the control circuit (see Figure 2) and configured to deliver energy to an output terminal (Figure 2: connector 5) for delivery to a patient ([0064]: “the electrosurgical energy being transmitted from the electrosurgical generator 2 to each jaw member, via connector 5”), the output terminal configured to couple to an electrosurgical device having two jaws ([0064]: “the electrosurgical energy being transmitted from the electrosurgical generator 2 to each jaw member, via connector 5”) with corresponding electrodes (Figure 4: electrodes 21A and 21B), wherein the control circuit (Figure 6A: power control circuit 2B) is configured to: deliver first and second electrosurgical energy pulses (Figure 13: steps A and E) to biological tissue in electrical communication with two electrodes of the surgical device ([0064]: “the electrosurgical energy being transmitted from the electrosurgical generator 2 to each jaw member, via connector 5”), wherein the first and second electrosurgical energy pulses are separated from one another by a dwell time ([0075]); determine an amount of current delivered during a previous electrosurgical energy pulse ([0067] and [0068]: “Using the ADC block 78 the microcontroller 70B is apprised of the value of the actual output voltage and the actual output current, thereby closing the feedback loop with the SCV signal. The values of the output voltage and current can be used for determining tissue impedance and for the overall, general control of the applied RF energy waveform.”); and determine the dwell time following the first electrosurgical energy pulse based on the determined amount of current ([0068]: “The values of the output voltage and current can be used for determining tissue impedance and for the overall, general control of the applied RF energy waveform.” and [0075]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wham et al., US 20040167508, herein referred to as “Wham”, in view of Yates et al., US 20170000554, herein referred to as “Yates”.
Regarding claim 1, Wham discloses a surgical system (Figure 2: electrosurgical system 1) comprising: a control circuit (Figure 2: power control circuit 2B); and an output circuit (Figure 2: output amplifier 2D) coupled to the control circuit (see Figure 2) and configured to deliver energy to an output terminal (Figure 2: connector 5) for delivery to a patient ([0064]: “the electrosurgical energy being transmitted from the electrosurgical generator 2 to each jaw member, via connector 5”), the output terminal configured to couple to an electrosurgical device having two jaws ([0064]: “the electrosurgical energy being transmitted from the electrosurgical generator 2 to each jaw member, via connector 5”) with corresponding electrodes (Figure 4: electrodes 21A and 21B), wherein the control circuit (Figure 6A: power control circuit 2B) is configured to: deliver first and second electrosurgical energy pulses (Figure 13: steps A and E) to biological tissue in electrical communication with two electrodes of the surgical device ([0064]: “the electrosurgical energy being transmitted from the electrosurgical generator 2 to each jaw member, via connector 5”), wherein the first and second electrosurgical energy pulses are separated from one another by a dwell time ([0075]); and determine the dwell time following the first electrosurgical energy pulse based on a measured parameter (Figure 13: step C and [0075]). Wham does not explicitly disclose a surgical system wherein the control circuit is configured to determine an amount of energy delivered to the jaws; and determine the dwell time following the first electrosurgical energy pulse based on the determined amount of energy.
However, Yates teaches a surgical system (Figure 1: surgical system 100) wherein the control circuit (Figure 3: drive circuits 114 and 116) is configured to determine an amount of energy delivered to the jaws ([0038] and [0211]: “A neural network approach may take into consideration several factors such as, but not limited to, tissue-impedance (measured by the RF signal), initial tissue-impedance (measured by the RF signal), energy in joules that went into the transaction, transaction time, initial clamp jaw aperture, current jaw-aperture, and/or rate of tissue impedance change.”). In combination, the determined amount of energy is used to determine the dwell time, as opposed to the output current and voltage used in Wham.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Wham so that the control circuit can determine an amount of energy delivered to the jaws as taught by Yates to determine whether the system should switch from RF to ultrasonic modalities or vice versa to provide a better seal (Yates [0211]-[0213]).
Regarding claim 3, Wham in view of Yates teaches the surgical system of claim 1, and further teaches a system wherein the control circuit (Figure 2: power control circuit 2B) configured to determine the dwell time following the first electrosurgical energy pulse based on the determined amount of energy (Figure 13: step C and [0068]: “The values of the output voltage and current can be used for determining tissue impedance and for the overall, general control of the applied RF energy waveform.” and [0075]) is configured to: compare the determined amount of energy to a stored data set ([0067]: “In a most preferred embodiment there are two principal microcontrollers, referred to as a main microcontroller 70A and a feedback microcontroller 70B. These two microcontrollers are capable of communicating using shared data that is stored and retrieved from a shared read/write memory 72.” and “[0068]: “An analog to digital converter (ADC) block 78 receives analog inputs and sources a digital input bus of the feedback microcontroller 70B. Using the ADC block 78 the microcontroller 70B is apprised of the value of the actual output voltage and the actual output current, thereby closing the feedback loop with the SCV signal.”); and determine the dwell time based on the comparison ([0068]: “The values of the output voltage and current can be used for determining tissue impedance and for the overall, general control of the applied RF energy waveform.” and [0075]).
Regarding claim 5, Wham in view of Yates teaches the surgical system of claim 1, and further teaches a system wherein the control circuit (Figure 2: power control circuit 2B) configured to determine the dwell time following the first electrosurgical energy pulse (Figure 13: step C and [0075]) is configured to: determine an electrical characteristic of the tissue ([0068]: “The values of the output voltage and current can be used for determining tissue impedance and for the overall, general control of the applied RF energy waveform.”); and determine the dwell time following the first electrosurgical energy pulse based on the determined electrical characteristic ([0068]: “The values of the output voltage and current can be used for determining tissue impedance and for the overall, general control of the applied RF energy waveform.” and [0075]). Wham does not explicitly disclose a surgical system wherein the control circuit is configured to determine the dwell time following the first electrosurgical energy pulse based on the determined amount of energy.
However, Yates teaches a surgical system (Figure 1: surgical system 100) wherein the control circuit (Figure 3: drive circuits 114 and 116) is configured to determine an amount of energy delivered to the jaws ([0038] and [0211]: “A neural network approach may take into consideration several factors such as, but not limited to, tissue-impedance (measured by the RF signal), initial tissue-impedance (measured by the RF signal), energy in joules that went into the transaction, transaction time, initial clamp jaw aperture, current jaw-aperture, and/or rate of tissue impedance change.”). In combination, the determined amount of energy is used to determine the dwell time, as opposed to the output current and voltage used in Wham.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Wham so that the control circuit can determine an amount of energy delivered to the jaws as taught by Yates to determine whether the system should switch from RF to ultrasonic modalities or vice versa to provide a better seal (Yates [0211]-[0213]).
Regarding claim 6, Wham in view of Yates teaches the surgical system of claim 5, and further teaches a system wherein the determined electrical characteristic is impedance (Figure 13: step B).
Regarding claim 7, Wham in view of Yates teaches the surgical system of claim 5, and further teaches a system wherein the determined electrical characteristic is a phase angle ([0072]: “the electrosurgical generator 2 senses at least one electrical characteristic of the tissue, for example, impedance, I--V phase rotation, or the output current” where phase rotation is seen as the same as phase angle).
Regarding claim 10, Wham in view of Yates discloses the surgical system of claim 1 wherein the control circuit (Figure 2: power control circuit 2B) configured to determine the dwell time following the first electrosurgical energy pulse (Figure 13: step C and [0075]) is configured to: initiate a timer upon delivery of a current of one of the electrosurgical energy pulses (Figure 13: step H, where pulse width is a measurement of time) and stop the timer after the current is delivered ([0075]); 30compare the timer to one or more values (Figure 13: steps H, I, and J); and determine the dwell time based on the comparison ([0071]: “Third, the technique measures the time required for the tissue to begin desiccating, preferably by observing an electrical transient, to determine and/or modify further seal parameters.” where dwell time is one of the seal parameters as described in [0075]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  in view of Shelton, IV, et al., US 20190200998, herein referred to as “Shelton IV”.
Regarding claim 11, Wham discloses a surgical system (Figure 2: electrosurgical system 1) comprising: a control circuit (Figure 2: power control circuit 2B); and an output circuit (Figure 2: output amplifier 2D) coupled to the control circuit (see Figure 2) and configured to deliver energy to an output terminal (Figure 2: connector 5) for delivery to a patient ([0064]: “the electrosurgical energy being transmitted from the electrosurgical generator 2 to each jaw member, via connector 5”), the output terminal configured to couple to an electrosurgical device having two jaws ([0064]: “the electrosurgical energy being transmitted from the electrosurgical generator 2 to each jaw member, via connector 5”) with corresponding electrodes (Figure 4: electrodes 21A and 21B), wherein the control circuit (Figure 6A: power control circuit 2B) is configured to: deliver first and second electrosurgical energy pulses (Figure 13: steps A and E) to biological tissue in electrical communication with two electrodes of the surgical device ([0064]: “the electrosurgical energy being transmitted from the electrosurgical generator 2 to each jaw member, via connector 5”), wherein the first and second electrosurgical energy pulses are separated from one another by a dwell time ([0075]); initiate a device that measures time upon delivery of one of the electrosurgical energy pulses (Figure 13: step H, where pulse width is a measurement of time); determine that the biological tissue has boiled and stop the device that measures time ([0071]: “Third, the technique measures the time required for the tissue to begin desiccating, preferably by observing an electrical transient, to determine and/or modify further seal parameters.”); 30compare the device that measures time to one or more values (Figure 13: steps H, I, and J); and determine the dwell time based on the comparison ([0071]: “Third, the technique measures the time required for the tissue to begin desiccating, preferably by observing an electrical transient, to determine and/or modify further seal parameters.” where dwell time is one of the seal parameters as described in [0075]). Wham does not explicitly disclose a surgical system wherein the device that measures time is a timer. 
However, Shelton IV teaches a surgical system (Figure 21: surgical instrument 700) that includes a timer (Figure 21: timer/counter 731 and [0438]-[0439]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Wham to include a timer as taught by Shelton IV so that the control circuit can determine characteristics of the system based on the timer ([0439]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wham in view of Couture et al, US 20070173811, herein referred to as “Couture”.
Regarding claim 13, Wham teaches the surgical system of claim 12, and further teaches a system wherein the control circuit (Figure 2: power control circuit 2B) configured to determine the dwell time following the first electrosurgical energy pulse (Figure 13: step C and [0075]) is configured to: determine a value related to the energy delivered during a previous electrosurgical pulse ([0067] and [0068]: “Using the ADC block 78 the microcontroller 70B is apprised of the value of the actual output voltage and the actual output current, thereby closing the feedback loop with the SCV signal. The values of the output voltage and current can be used for determining tissue impedance and for the overall, general control of the applied RF energy waveform.”); and determine the dwell time following the first electrosurgical energy pulse based on the determined value ([0068]: “The values of the output voltage and current can be used for determining tissue impedance and for the overall, general control of the applied RF energy waveform.” and [0075]). Wham does not explicitly teach a surgical system that determines an amount of charge delivered during a previous electrosurgical energy delivery.
However, Couture teaches a surgical system (Figure 1: electrosurgical system 10) that determines an amount of charge delivered during a previous electrosurgical energy delivery ([0057]: charge is equal to an integral of current according to the applicant’s disclosure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system disclosed in Wham with the ability to measure the charge of the electrosurgical energy in order for the energy delivery to be focused towards the target tissue (Couture [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                     /JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794